ORDER DETERMINING JURISDICTION

KLEIN, J.
This petition for certiorari is timely as to an order awarding attorney’s fees pursuant to an offer of judgment entered on January 10, 2003. Petitioner, however, also seeks review of an order granting a summary judgment entered on October 2, 2002, which became final when petitioner’s motion for rehearing was denied on November 19, 2002.
After stating that the motion for summary judgment was granted, the court included the traditional words of finality “shall go hence without day.” See Form 1.994, Fla. R. Civ. P. Petitioner argues that this is an order merely granting a motion; however, an order which grants a motion for summary judgment, and includes the words “go hence without day” is a final judgment. Allstate Ins. v. Collier, 405 So.2d 311 (Fla. 4th DCA 1981). The October 2, 2002 order is therefore not reviewable because the time for appeal has run.
The January 10, 2003 judgment for attorney’s fees and costs is reviewable as a final order, BDO Seidman L.L.P. v. British Car Auctions, Inc., 789 So.2d 1019 (Fla. 4th DCA 2001), rev. denied, 828 So.2d 384 (Fla.2002). We accordingly redesignate this as a final appeal from the January 10, 2003 judgment.
POLEN, C.J., and TAYLOR, J., concur.